FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMEN MARGARYAN,                                 No. 14-73448

               Petitioner,                       Agency No. A072-958-488

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Armen Margaryan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings conducted in absentia. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Margaryan’s motion to

reopen on the grounds that notice was proper, where Margaryan does not claim that

he did not receive notice of the hearing, and the record reflects that he was notified

of the date and location of the next hearing at his November 7, 1996, hearing. See

8 U.S.C. § 1252b(a)(2)(B) (1995) (notice of hearing shall be given in person or

sent by certified mail); Matter of Grijalva, 21 I. & N. Dec. 27, 37 (BIA 1995).

Margaryan’s contentions that the immigration judge encouraged him not to appear

for the hearing, and that the BIA ignored evidence and arguments are not supported

by the record.

      We lack jurisdiction to review the agency’s decision not to reopen

proceedings sua sponte, and we decline to re-examine our holding in Ekimian v.

INS, 303 F.3d 1153 (9th Cir. 2002). See Mejia-Hernandez v. Holder, 633 F.3d

818, 824 (9th Cir. 2011) (“No significant changes have occurred since Ekimian that

would allow . . . us to review sua sponte reopening.”).

      Margaryan’s request for referral to the court’s mediation program and for

fees under the Equal Access to Justice Act are denied.




                                           2                                    14-73448
Respondent’s motion to vacate the stay of removal is denied as moot.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                  3                                    14-73448